DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 10/05/2020 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of “providing a first feedback capacitor in parallel with a feedback resistor on each of the differential inputs of the charge amplifier, wherein the first feedback capacitor is less than 50 fFarads” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).
Claims 13-22 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a first feedback capacitor in parallel with a feedback resistor on each of the differential inputs of the charge amplifier, wherein the first feedback capacitor is less than 50 fFarads” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).
Claims 23-33 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed method comprising, among other limitations and unobvious limitations of  “providing a first feedback capacitor in parallel with a feedback resistor on each of the differential inputs of the charge amplifier, wherein the first feedback capacitor is less than 50 fFarads” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).
Claims 34-42 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a first feedback capacitor in parallel with a feedback resistor on each of the differential inputs of the charge amplifier, wherein the first feedback capacitor is less than 50 fFarads” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Daniel et al. U.S. 2012/0013351 discloses (please see Figures 1-2 and related text for details) an analogous circuit having the same basic structure, namely a low-power, differential, solid-state charge detector (102 of Fig. 1 broadly can be read as the claimed charge detector due to MEMS sensor 104 of Fig. 1 that is capable of detecting charge) with active reset (provide by reset switches from 108 of Fig. 1), said detector comprised of: 
a charge collector (Cint of Fig. 1); 
a charge amplifier (amplifier 106 of Fig. 1) having differential inputs (inputs of 106 of Fig. 1) and two outputs (Vout of Fig. 1), wherein the charge collector is coupled to the charge amplifier; 
an active reset switch (S1:S4 of Fig. 1) on the differential inputs for performing an active reset of the charge amplifier; and 
a common mode feedback circuit (CMFB 110 of Fig. 1) coupled to both outputs of the charge amplifier as seen. 
However, Daniel et al. lacks the claimed details of “a first feedback capacitor in parallel with a feedback resistor on each of the differential inputs of the charge amplifier, wherein the first feedback capacitor is less than 50 fFarads”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843